272 S.W.3d 472 (2008)
Randa Nahra BITAR, Appellant,
v.
Saad Riad BITAR, Respondent.
No. ED 90705.
Missouri Court of Appeals, Eastern District, Division Two.
December 9, 2008.
Susan M. Hais, Amarilis L. Dennis, Clayton, MO, for Appellant.
JoAnn T. Sandifer, Richard J. Eisen, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Randa Bitar ("Wife") appeals portions of the trial court's judgment dissolving her marriage to Saad Bitar ("Husband"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).